UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7722


JEAN BERNARD GERMAIN,

                Plaintiff - Appellant,

          v.

BOBBY P. SHEARIN, Warden; JAMES HOLWAGER, Psychologist,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-03097-JFM)


Submitted:   May 19, 2011                         Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and   AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Jean Bernard Germain, Appellant Pro Se.     Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jean   Bernard      Germain       appeals    the    district   court’s

order granting summary judgment to the Appellees and dismissing

Germain’s civil rights complaint.               We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                  See Germain v. Shearin,

No. 1:09-cv-03097-JFM (D. Md. Nov. 18, 2010).                    We dispense with

oral   argument   because      the    facts     and    legal     contentions    are

adequately    presented   in    the    materials        before    the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2